DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities:

The examiner considered the specification filed on 11/17/2021 fails to reflect all the part and reference number of the drawings filed on 05/19/2022.  The examiner would suggest the applicant considered application 17/406639, the amended specification filed on 02/04/2022, and amend the specification of the present application.
  
Appropriate correction is required.

Claim Objections
Claims 1, 2 are objected to because of the following informalities:

Regarding to Claim 1, the applicant claimed “…a lubrication flow path that extends between the lower surface configured to mate with a lubrication network and the filter housing;…”  After reviewing the specification and the drawings, the examiner would suggest the limitations to be amended as “…a lubrication flow path that extends between the lubrication network and the filter housing;…”

Regarding to Claim 2, “The adaptor of claim 1…” should be amended as “The engine oil assembly of claim 1…”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Benefast (Amazon.com: Oil Filter Adapter Housing Assembly 68105583AF 68105583AE Fits for 2014-2018 Chrys-ler 200 300 Town Country Dodge Challenger Charger Grand Cherokee Ram ProMaster 1500 3.6 V6 Oil Cooler Kit : Automotive) in view of Gruner (US2007/0175434 A1) and Haselhorst (US2019/0023322 A1).

Regarding to Claim 1, Benefast teaches an engine oil assembly comprising:
an elongated body portion with (Fig. 2 of the attached NPL document); a lower surface configured to mate with a lubrication network in an existing engine (attached NPL document, Fig. 4 shows a lower surface, Fig. 3 shows the part is to mate with a lubrication network); an upper surface configured to mate with an oil cooler (Fig. 2); an oil filter housing defined at a first end of the elongated body and dimensioned to receive an oil filter within the housing (Fig. 2); and, a lubrication flow path extends between the lubrication network and the filter housing (Fig. 4 shows a flow path, and based on the showing of Fig. 3, it would be known how the flow path extends);
wherein the body includes a plurality of apertures for mating with a respective threaded component (Fig. 2).

Benefast fails to explicitly disclose, but Gruner and Haselhorst teaches an engine oil assembly comprising:
a metallic casting having:
an elongated body portion;
wherein the elongated body portion includes a plurality of casted apertures that are threaded for mating with a respective threaded component [Benefast is silent about the material used for the elongated body portion.  Gruner teaches an engine oil assembly comprises a body portion (Gruner, Fig. 1, Part 9 and Part 10) to mate with a cooler (Gruner, Fig. 1, Part 2) has a part to receive a filter and at least a flow passage (Gruner, Paragraph 15, Part 14).  Gruner further teaches the body part can be made by metal to manufacture the part economically (Gruner, Paragraph 22).  Haselhorst further teaches a part of a vehicle is manufactured by metallic casting to reduce the weight (relative to other manufacturing techniques using metal), eliminate the need for welding, and high dimensional accuracy (Haselhorst, Paragraph 17).  Therefore, since Benefast teaches the elongated body portion, when applying the teachings of Gruner and Haselhorst to Benefast, one with ordinary skill in the art would understand and consider to make the elongated body portion with metallic casting to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).  In addition, since the elongate body portion is made by metallic casting, it would be known by one with ordinary skill in the art that the apertures part are casted apertures and threaded.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benefast to incorporate the teachings of Gruner and Haselhorst to made the elongated body portion with metallic casting in order to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).

Regarding to Claim 2, Benefast in view of Gruner and Haselhorst teaches the modified adaptor wherein the elongated cast metallic body includes a plurality of casted apertures that are threaded for receiving a respective threaded fastener to secure an oil cooler with the elongated cast metallic body (Benefast, Fig. 2 shows a plurality of fastener to secure the oil cooler, and it would be known the fasteners are received by apertures.  When applying the teachings of Gruner and Haselhorst, one with ordinary skill in the art would understand the apertures are casted apertures in order to manufacture the part economically with reduced weight and high dimensional accuracy).

Regarding to Claim 3, Benefast teaches an adapter for an engine oil filtering assembly comprising:
an elongated body portion with (Fig. 2 of the attached NPL document); a lower surface configured to mate with a lubrication network in an existing engine (attached NPL document, Fig. 4 shows a lower surface, Fig. 3 shows the part is to mate with a lubrication network); an upper surface configured to mate with an oil cooler (Fig. 2); an oil filter housing defined at a first end of the elongated body with an interior dimensioned to receive an oil filter (Fig. 2); and, a lubrication flow path that establishes a flow channel between the lubrication network and the oil filter housing (Fig. 4 shows a flow path, and based on the showing of Fig. 3, it would be known how the flow path extends);
wherein the elongated body includes at least one through passage for mating with a respective threaded member (Fig. 2 shows the oil cooler is secured on the elongated body with fastener, it would be known that there must be at least one passage used to receive the fastener, and the fastener is a threaded member).

Benefast fails to explicitly disclose, but Gruner and Haselhorst teaches an adaptor for an engine oil filtering assembly comprising:
a metallic casting having:
an elongated body portion [Benefast is silent about the material is used for the elongated body portion.  Gruner teaches an engine oil assembly comprises a body portion (Gruner, Fig. 1, Part 9 and Part 10) to mate with a cooler (Gruner, Fig. 1, Part 2) has a part to receive a filter and at least a flow passage (Gruner, Paragraph 15, Part 14).  Gruner further teaches the body part can be made by metal to manufacture the part economically (Gruner, Paragraph 22).  Haselhorst further teaches a part of a vehicle is manufactured by metallic casting to reduce the weight (relative to other manufacturing techniques using metal), eliminate the need for welding, and high dimensional accuracy (Haselhorst, Paragraph 17).  Therefore, since Benefast teaches the elongated body portion, when applying the teachings of Gruner and Haselhorst to Benefast, one with ordinary skill in the art would understand and consider to make the elongated body portion with metallic casting to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).  In addition, since the elongate body portion is made by metallic casting, it would be known by one with ordinary skill in the art that the apertures part are casted apertures and threaded.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benefast to incorporate the teachings of Gruner and Haselhorst to made the elongated body portion with metallic casting in order to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).

Regarding to Claim 4, Benefast teaches an engine oil assembly comprising:
an elongated body portion with (Fig. 2 of the attached NPL document); a lower surface configured to mate with a lubrication network in an existing engine (attached NPL document, Fig. 4 shows a lower surface, Fig. 3 shows the part is to mate with a lubrication network); an upper surface configured to mate with an oil cooler (Fig. 2); an oil filter housing defined at a first end of the elongated body with an interior dimensioned to receive an oil filter (Fig. 2); and, a lubrication flow path that establishes a flow channel between the lubrication network and the oil filter housing (Fig. 4 shows a flow path, and based on the showing of Fig. 3, it would be known how the flow path extends);
wherein the body includes a plurality of apertures for mating with a respective threaded component (Fig. 2).

Benefast fails to explicitly disclose, but Gruner and Haselhorst teaches an engine oil assembly comprising:
a one-piece metallic casting having: an elongated body portion;
wherein the elongated body of the one-piece metallic casting includes a plurality of threaded apertures that are threaded for mating with a respective threaded component [Benefast is silent about the material is used for the elongated body portion.  Gruner teaches an engine oil assembly comprises a body portion (Gruner, Fig. 1, Part 9 and Part 10) to mate with a cooler (Gruner, Fig. 1, Part 2) has a part to receive a filter and at least a flow passage (Gruner, Paragraph 15, Part 14).  Gruner further teaches the body part can be made by metal to manufacture the part economically (Gruner, Paragraph 22 Haselhorst further teaches a part of a vehicle is manufactured by one-piece metallic casting to reduce the weight (relative to other manufacturing techniques using metal), eliminate the need for welding, and high dimensional accuracy (Haselhorst, Paragraph 17).  Therefore, since Benefast teaches the elongated body portion, when applying the teachings of Gruner and Haselhorst to Benefast, one with ordinary skill in the art would understand and consider to make the elongated body portion with metallic casting to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).  In addition, since the elongate body portion is made by metallic casting, it would be known by one with ordinary skill in the art that the apertures part are casted apertures and threaded.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benefast to incorporate the teachings of Gruner and Haselhorst to made the elongated body portion with one-piece metallic casting in order to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Girondi (US11339692B2) teaches an oil filter adaptor.
Kiemien (US2010/0000708 A1) teaches an oil filter adaptor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747